IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 48444

In the Interest of: John Doe I, Jane Doe I,       )
John Doe II, Jane Doe II, and Jane                )
Doe III, Children Under Eighteen (18)             )
Years of Age.                                     )
STATE OF IDAHO, DEPARTMENT OF                     )
HEALTH AND WELFARE,                               ) Filed: March 22, 2021
                                                  )
          Petitioner-Respondent,                  ) Melanie Gagnepain, Clerk
                                                  )
v.                                                )
                                                  )
JANE DOE (2020-47),                               )
                                                  )
          Respondent-Appellant.                   )
                                                  )

          Appeal from the Magistrate Division of the District Court of the Fifth Judicial
          District, State of Idaho, Jerome County. Hon. Jennifer Haemmerle, Magistrate.

          Judgment terminating parental rights, affirmed.

          Rockne K. Lammers, Jerome, for appellant.

          Hon. Lawrence G. Wasden, Attorney General; James T. Baird, Deputy Attorney
          General, Boise, for respondent.

          Theodore R. Larsen, Jerome, for guardian ad litem
                    ________________________________________________

BRAILSFORD, Judge
          Jane Doe (Mother) appeals from the magistrate court’s judgment terminating her parental
rights to her five minor children. She argues the court erred by concluding that she neglected her
children and that the termination of her parental rights is in the children’s best interests. We
affirm.




                                                  1
                                                I.
                      FACTUAL AND PROCEDURAL BACKGROUND
          Mother and John Doe (Father) are the biological parents of five minor children: J.M.
(born January 2010), I.M. (born February 2011), D.M. (born March 2012), S.M. (born February
2015), and A.M. (born February 2016). Mother and Father’s parental rights have been the
subject of three, separate child protection cases. When D.M. was born in 2012, Mother and
Father lived in Las Vegas, and D.M. tested positive for methamphetamine. As a result, the State
of Nevada initiated a child protection case, and Mother and Father were required to and did
complete a case plan.
          Shortly before S.M. was born in 2015, Father moved from Las Vegas to Jerome, Idaho,
and Mother followed after S.M. was born. In 2016, Mother took S.M. to the hospital because
she was having seizures. S.M. tested positive for methamphetamine, and Mother was criminally
charged and convicted of felony injury to a child for driving S.M. to the hospital while under the
influence of methamphetamine. As a result of this incident, the Idaho Department of Health and
Welfare (Department) initiated a child protection case in May 2016. The parents completed their
case plan, and the case was dismissed in June 2017.
          A few months later, in September 2017, the Department received a complaint from the
children’s school that the parents were not meeting the children’s needs. Generally, the report
was the children were hungry, dirty, and otherwise unkempt. A Department social worker met
with Mother at the parents’ home, noticed possible drug paraphernalia, and asked to have the
children drug tested.      All five children tested positive for methamphetamine, and law
enforcement declared the children to be in imminent danger on September 27.
          On September 29, the Department filed a petition under the Child Protective Act, Idaho
Code §§ 16-1601, et seq., commencing this case. In November, the magistrate court granted the
Department legal custody of the children, all of whom were in foster care, and approved and
adopted a case plan for the parents. This case plan required Mother, among other things, to
complete a substance abuse assessment and treatment; to participate in a parenting class; to
ensure the children receive the necessary services and assessments; to attend their appointments;
to obtain and maintain safe, stable, sanitary, and drug-free housing; and to provide a financial
budget.



                                                2
        At some point, the Department allowed the parents extended home visitation with the
youngest children, S.M. and A.M. The Department, however, terminated the extended visitation
after a Department social worker observed a rodent infestation in the parents’ home; the parents
failed to get the children to their appointments; and Father tested positive for methamphetamine.
Thereafter, in about February 2019, Mother was arrested on misdemeanor charges.
        At that point, the United States Department of Homeland Security took Mother into
custody and detained her on an immigration hold in Tacoma, Washington. After Mother was
arrested and detained, Father moved back to Las Vegas despite that the children remained in
foster care in Idaho. Although Father attempted to transfer the child protection case to Nevada,
his request for an interstate compact was denied. Eventually, after ten months of detention,
Mother posted bond and was released in November 2019. After her release, she joined Father in
Las Vegas.
        In December 2019, the Department filed a petition to terminate the parents’ parental
rights, alleging they had neglected the children by failing to complete the case plan. At some
point thereafter, the parents returned to Idaho. The magistrate court scheduled a trial on the
Department’s petition for May 2020, but in April the court appointed a different attorney to
represent Father because the parents had separated and were planning to divorce. According to
Mother, in April she began living with a person to whom she referred as her fiancé, although she
still remained married to Father. As a result of the change in counsel for Father, the court
rescheduled the trial for July.
        The magistrate court held a four-day trial on the Department’s petition on July 7 and 8
and September 3 and 4. During the trial, the court heard testimony from three social workers; a
child welfare clinician; a family preservation specialist; the guardian ad litem; the foster parents
for I.M., for J.M. and D.M., and for S.M. and A.M.; the parents; and the children’s maternal
grandmother. On November 6, the court issued a 108-page memorandum decision granting the
Department’s petition and terminating the parents’ parental rights. In this decision, the court
cites two statutory provisions for terminating their parental rights:        I.C. § 16-2002(3)(a)
(providing termination for neglect as defined by I.C. § 16-1602(31)) and I.C. § 16-2002(3)(b)
(providing termination for failure to comply with court order). The court’s decision states that
the court considered the Department’s petition to allege each “type[] of neglect” defined by these
statutes.

                                                 3
       Then, the magistrate court found by clear and convincing evidence that the parents
neglected the children by “failing to provide parental care necessary for their health, morals and
well-being” and similarly that “the parents are unable to discharge their responsibilities to the
children and as a result the children lack the parental care necessary for their health, safety and
well[-]being.” Further, the court alternatively found by clear and convincing evidence that
neither parent completed the case plan. Finally, the court found that the termination of the
parents’ parental rights is in the children’s best interests. Mother timely appeals the court’s
decision.1
                                                II.
                                  STANDARD OF REVIEW
       A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d
341, 343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible,
family life should be strengthened and preserved. I.C. § 16-2001(2). Therefore, the requisites of
due process must be met when terminating the parent-child relationship. State v. Doe, 143 Idaho
383, 386, 146 P.3d 649, 652 (2006). Due process requires that the grounds for terminating a
parent-child relationship be proved by clear and convincing evidence.            Id.   Because a
fundamental liberty interest is at stake, the United States Supreme Court has determined that a
court may terminate a parent-child relationship only if that decision is supported by clear and
convincing evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982); see also I.C. § 16-2009;
Doe v. Dep’t of Health & Welfare, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009); Doe,
143 Idaho at 386, 146 P.3d at 652.
       On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009).         The appellate court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order that parental rights
be terminated. Id. The Idaho Supreme Court has also said that the substantial evidence test

1
       Father separately appeals the termination of his parental rights.
                                                4
requires a greater quantum of evidence in cases where the trial court’s finding must be supported
by clear and convincing evidence than in cases where a mere preponderance is required. State v.
Doe, 143 Idaho 343, 346, 144 P.3d 597, 600 (2006).
       Clear and convincing evidence is generally understood to be evidence indicating that the
thing to be proved is highly probable or reasonably certain. Roe v. Doe, 143 Idaho 188, 191, 141
P.3d 1057, 1060 (2006). “When deciding whether findings are clearly erroneous, [the appellate]
Court does not substitute its view of the facts for that of the trial court. It is the province of the
trial court to weigh conflicting evidence and to judge the credibility of the witnesses.” In re Doe,
152 Idaho 910, 913, 277 P.3d 357, 360 (2012) (citation omitted).
                                                 III.
                                            ANALYSIS
A.     Neglect
       Mother challenges the sufficiency of evidence supporting the magistrate court’s findings that
she neglected the children. Idaho Code Section 16-2005 permits a party to petition the court for
termination of the parent-child relationship when it is in the child’s best interests and any one of
the following five factors exist: (a) abandonment; (b) neglect or abuse; (c) lack of a biological
relationship between the child and a presumptive parent; (d) the parent is unable to discharge
parental responsibilities for a prolonged period that will be injurious to the health, morals, or
well-being of the child; or (e) the parent is incarcerated and will remain incarcerated for a
substantial period of time. Each statutory ground is an independent basis for termination. Doe,
144 Idaho at 842, 172 P.3d at 1117.
       Idaho Code Section 16-2002(3)(a) defines “neglect” as any conduct included in I.C. § 16-
1602(31). Section 16-1602(31)(a) provides, in pertinent part, that a child is neglected when the
child is without proper parental care and control, or subsistence, medical or other care or control
necessary for his or her well-being because of the conduct or omission of his or her parents,
guardian, or other custodian or their neglect or refusal to provide them. Neglect also exists
where the parent has failed to comply with the court’s orders or the case plan in a Child
Protective Act case and the Department has had temporary or legal custody of the child for
fifteen of the most recent twenty-two months and reunification has not been accomplished by the
last day of the fifteenth month in which the child has been in the temporary or legal custody of
the Department. I.C. § 16-2002(3)(b).


                                                  5
        On appeal, Mother challenges the magistrate court’s finding that “the parents made little
forward progress in addressing the children’s special and individual needs or demonstrating an
ability to provide for the children’s well-being.” Specifically, Mother asserts this finding is
“contrary to the evidence presented at trial” and does not support a finding of neglect. We
disagree.
        Regarding Mother’s progress, the magistrate court found that Mother “has done little to
educate herself on her children’s progress or status.” For example, Mother “made no progress on
the case plan while incarcerated in Washington.” Further, when Mother finally returned to Idaho
for visitation in 2020, she “continued to struggle to interact with the children,” to “respond to
their diverse behaviors,” and “to cope with temper tantrums or other outbursts.” Instead, the
court found Mother had not demonstrated the ability or a plan to meet the children’s needs, but
rather, she has consistently relied upon others to meet their needs. Substantial and competent
evidence, including the testimony of the Department social workers who worked on the case,
support these findings.
        Mother also cites Idaho Dep’t of Health & Welfare v. Doe III, 150 Idaho 752, 761, 250
P.3d 803, 812 (Ct. App. 2011), in support of her appeal for the general proposition that “a
judicial evaluation of whether termination of parental rights is warranted must take into account
practicalities of a parent’s individual situation.” Contrary to Mother’s suggestion, however, the
magistrate court did take into account the particularities of her situation. Indeed, the court
provided a detailed, lengthy decision discussing these practicalities. Absent a more developed,
cogent argument explaining what practicalities the court purportedly overlooked, we are unable
to discern the nature and specifics of Mother’s challenge. See Idaho Dep’t of Health & Welfare
v. Doe (2018-24), 164 Idaho 143, 147, 426 P.3d 1243, 1247 (2018) (ruling appellate court will
not consider issue not supported by cogent argument and legal authority even in appeal from
termination of parental rights).
        Finally, Mother generally states that “during the time of [the coronavirus pandemic] the
ability of a parent to work a case plan is severely impacted[;] their ability to visit their children is
almost totally non-existent.” While the pandemic has undoubtedly changed the manner in which
a parent must perform a case plan, Mother fails to articulate how the pandemic adversely
impacted her ability to perform her case plan. Also, contrary to Mother’s assertion that visitation



                                                   6
during the pandemic “is almost totally non-existent,” the record in this case demonstrates that
during the pandemic the Department has provided virtual visitations.
       Furthermore, the magistrate court expressly acknowledged the pandemic “severely”
impacted the “nature and quality” of visitation with the children in 2020, including physical
visitation. This acknowledgment indicates the court understood this impact and did not attribute
visitation difficulties related to the pandemic to Mother. Moreover, by the time the pandemic
occurred in early 2020, Mother already had failed to have physical contact with the children from
February 2019 until at least November 2019 as a result of her immigration detention in
Washington. Mother’s failure to address her immigration status caused this detention, which
seriously impacted Mother’s ability to complete her case plan before the pandemic occurred.
       Based on a review of the record, we hold that substantial and competent evidence
supports the magistrate court’s findings that Mother neglected the children under both I.C. § 16-
1602(31) (defining neglect) and I.C. § 16-2002(3)(b) (failing to comply with court order). For
example, the evidence shows Mother has a lengthy and pervasive history of drug abuse
beginning when she was seventeen years old. As a result of her drug abuse, the children have
been the subject of three child protection cases in two different states; all of the children have
tested positive for methamphetamine at least once; and some of them have tested positive more
than once. Mother has failed to demonstrate an understanding of the impact that her drug abuse
has on the children. See State, Dep’t of Health & Welfare v. Jane Doe (2019-32), 166 Idaho 173,
177, 457 P.3d 154, 158 (2020) (noting drug problem that interferes with parenting supports
finding of neglect). Further, she has failed to demonstrate the ability or a feasible plan to remain
drug-free. Despite many opportunities, she has not completed or maintained a support program,
after care, counseling, or sponsorship to maintain sobriety.
       Further, as the magistrate court found and as the evidence shows, Mother does not
understand the children’s many and various special needs and cannot provide for those needs.
All five children have various levels of developmental delays including verbal, physical,
emotional, social, and academic. Many of these delays are serious in nature. One child has
autism, is nonverbal, and is learning sign language in foster care. As a result of the children’s
numerous needs, Mother has difficulty engaging with all five children during visitations,
struggles to respond to the children’s diverse behaviors, continues to demonstrate an inability to



                                                 7
understand the children’s needs, and has not developed the parenting skills to deal with the
children’s “adverse behaviors.”
       Substantial and competent evidence supports the magistrate court’s conclusion that
Mother failed to provide for the children’s well-being and to complete the case plan.
Accordingly, we hold the court did not err by concluding Mother neglected the children.
B.     Best Interests
       Mother also challenges the magistrate court’s finding that the termination of her parental
rights is in the children’s best interests. Once a statutory ground for termination has been
established, the trial court must next determine whether it is in the best interests of the child to
terminate the parent-child relationship. Tanner v. State, Dep’t of Health & Welfare, 120 Idaho
606, 611, 818 P.2d 310, 315 (1991). When determining whether termination is in the child’s
best interests, the trial court may consider the parent’s history with substance abuse, the stability
and permanency of the home, the unemployment of the parent, the financial contribution of the
parent to the child’s care after the child is placed in protective custody, the improvement of the
child while in foster care, the parent’s efforts to improve his or her situation, and the parent’s
continuing problems with the law. Doe (2015-03) v. Doe, 159 Idaho 192, 198, 358 P.3d 77, 83
(2015); Idaho Dep’t of Health & Welfare v. Doe, 156 Idaho 103, 111, 320 P.3d 1262, 1270
(2014). A finding that it is in the best interests of the child to terminate parental rights must still
be made upon objective grounds. Idaho Dep’t of Health & Welfare v. Doe, 152 Idaho 953, 956-
57, 277 P.3d 400, 403-04 (Ct. App. 2012).
       Mother contends substantial and competent evidence does not support the magistrate
court’s finding that the termination of her parental rights is in the children’s best interests. In
support of this challenge, Mother argues the court failed to consider all the evidence.
Specifically, she argues:
       The magistrate court should have considered all the evidence and found that it
       was not in the child’s [sic] best interests to terminate rights of either parent. Once
       all of the evidence is considered, there is not substantial and competent evidence
       to support the magistrate court’s finding that termination was in the best interests
       of the child(ren) [sic].
       This cursory argument, however, essentially requests this Court to reweigh the evidence
and substitute its view of the facts for the magistrate court’s view. As set forth above, however,
we will not set aside the magistrate court’s factual findings on appeal unless they are clearly
erroneous. See In re Doe, 152 Idaho at 913, 277 P.3d at 360 (ruling court will not substitute
                                                  8
view of facts, weigh conflicting evidence, or judge credibility). The magistrate court’s province
is to weigh conflicting evidence and to judge the witnesses’ credibility. Id. In determining
whether factual findings are clearly erroneous, this Court does not substitute its view of the facts
for the magistrate court’s view. Id. Rather, this Court reviews the record to determine if
substantial and competent evidence supports the factual findings. Id. Accordingly, we decline to
reweigh the evidence in this case.
          Regardless, a review of the record demonstrates that substantial and competent evidence
supports the magistrate court’s finding that termination of Mother’s parental rights is in the
children’s best interests. For example, at the time of the termination trial, Mother had failed to
address her substance abuse issues. She had still not secured appropriate housing for the five
children, but rather, she was living with her fiancé in a two-bedroom apartment. She had failed
to provide a budget, to obtain a legal income, and to provide financially for the children.
Further, no evidence indicates she has taken any action “to address her legal residency status.”
Meanwhile, while in foster care, the children have made “steady progress emotionally,
educationally, developmentally, and socially in the care of the foster parents and with regular
school attendance and multiple therapies.” Accordingly, the magistrate court did not err by
concluding that the termination of Mother’s parental rights is in the children’s best interests.
                                                 IV.
                                          CONCLUSION
          We hold that substantial and competent evidence supports the magistrate court’s findings
that Mother neglected the children and that terminating Mother’s parental rights is in the
children’s best interests. Accordingly, we affirm the judgment terminating Mother’s parental
rights.
          Chief Judge HUSKEY and Judge LORELLO CONCUR.




                                                  9